FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DARRYL BROWN; MARTIN V.                
WHITFIELD,
              Plaintiffs-Appellants,         No. 06-55699
                 v.
                                              D.C. No.
                                           CV-06-00316-SVW
CITY OF LOS ANGELES, a municipal
corporation organized under the                OPINION
laws of the State of California,
               Defendant-Appellee.
                                       
        Appeal from the United States District Court
            for the Central District of California
        Stephen V. Wilson, District Judge, Presiding

                  Argued and Submitted
          February 6, 2008—Pasadena, California

                    Filed April 10, 2008

    Before: Cynthia Holcomb Hall, Susan P. Graber, and
             Marsha S. Berzon, Circuit Judges.

                    Per Curiam Opinion




                            3783
               BROWN v. CITY OF LOS ANGELES           3785


                       COUNSEL

Jerome Zamos, Zamos & Okojie, Woodland Hills, California,
for the plaintiffs-appellants.

Paul L. Winnemore, Deputy City Attorney, Los Angeles, Cal-
ifornia, for the defendant-appellee.


                        OPINION

PER CURIAM:

                            I.

  Plaintiffs Darryl Brown and Martin Whitfield were injured
in the line of duty as officers of the City of Los Angeles
3786             BROWN v. CITY OF LOS ANGELES
Police Department (“LAPD”). They both applied for benefits
under LAPD’s disability retirement pension, which contains
an offset: disability pension payments are reduced by the
amount of any worker’s compensation award the officer
receives for the disabling injury. Plaintiffs claim that the off-
set amounts to disability discrimination. They sued the City
in state court, alleging violations of (1) Title II of the Ameri-
cans with Disabilities Act of 1990 (“ADA”), (2) California’s
Fair Employment and Housing Act (“FEHA”), and (3) 42
U.S.C. § 1983. After the City removed the case to federal
court, the district court granted its motion for summary judg-
ment and denied Plaintiffs’ cross-motion. Plaintiffs timely
appealed. We affirm.

                               II.

   The following facts are undisputed. The City provides two
distinct retirement pension plans for police officers: a service
pension and a disability pension. The service pension is based
on length of service and age, while the disability pension is
available only to officers who have sustained a work-related
injury and whom the LAPD cannot reasonably accommodate
in employment. The two pensions are also funded differently.
Service pensions are funded in part by employee contribu-
tions, but disability pensions are funded exclusively by City
contributions and investment returns. Officers disabled after
on-the-job injuries and eligible for a service pension can
choose either pension.

   No offset results if the injured officer elects the service
pension. However, if an injured officer chooses the disability
pension, the City reduces the payments by the amount of any
worker’s compensation award the officer receives for the dis-
abling injury. See Los Angeles City Charter § 1212(b), (d).
The City adopted this offset to prevent what it characterizes
as “double payment” for a disabling work-related injury. The
City also believes that the offset is needed to preserve the tax-
exempt status of the pension payments.
                   BROWN v. CITY OF LOS ANGELES                       3787
   In May 1997, Whitfield applied for a disability retirement
pension based on an injury he sustained in the line of duty. On
his application, Whitfield certified that his injury left him
incapable of performing his duties as an LAPD officer. LAPD
agreed it could not accommodate Whitfield’s medical restric-
tions, and in April 1998, his application was granted. Whit-
field’s disability pension payments were offset by the amount
of a worker’s compensation award he received until February
2004, when the offset ended.

   Like Whitfield, Brown also applied for the disability pen-
sion and certified that his injury left him incapable of working
for LAPD. In January 2006, LAPD determined it could not
accommodate Brown’s restrictions, but as of April 2006, no
determination had been made on Brown’s application for ben-
efits. The record does not indicate whether a determination
has yet been made.1

                                    III.

                                    A.

   We review de novo the district court’s decision on cross-
motions for summary judgment, applying the same standard
used by the district court. Suzuki Motor Corp. v. Consumers
Union, Inc., 330 F.3d 1110, 1131 (9th Cir. 2003); Arakaki v.
Hawaii, 314 F.3d 1091, 1094 (9th Cir. 2002). We must deter-
mine whether the record, when viewed in the light most
favorable to the non-moving party, shows that there is no gen-
uine issue of material fact and that the moving party is enti-
tled to judgment as a matter of law. Fed. R. Civ. P. 56(c);
  1
   The uncertain status of Brown’s application suggests that he may lack
standing to challenge the offset in the pension program, as it is unclear
whether it has injured him. We need not address this question, however.
Whitfield clearly has standing, and the presence in a suit of even one party
with standing suffices to make a claim justiciable. E.g., Dep’t of Com-
merce v. U.S. House of Representatives, 525 U.S. 316, 330 (1999).
3788                BROWN v. CITY OF LOS ANGELES
Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In this
case, Plaintiffs have pointed to no disputed issues of fact, so
our task simply is to determine whether the district court erred
in concluding that the City is entitled to judgment as a matter
of law. As discussed below, we find no error.

                                      B.

   Plaintiffs’ claims are for discrimination in the provision of
post-employment fringe benefits available to LAPD officers.
We have previously held that ADA claims concerning
employment discrimination may not be asserted under Title
II, which covers government entities, but lie only under Title
I, which covers employers. Zimmerman v. Or. Dep’t of Jus-
tice, 170 F.3d 1169, 1178 (9th Cir. 1999).2 Plaintiffs attempt
to distinguish Zimmerman because in that case, the employ-
ment claims were for discrimination in hiring, not pensions.
Plaintiffs essentially argue that, unlike jobs themselves, post-
employment benefits are conceptually identical to “public ser-
vices” when they are provided by a government employer,
and therefore that their claims are cognizable under Title II
notwithstanding Zimmerman.

   [1] We need not determine whether Zimmerman bars Plain-
tiffs’ Title II claim because it would fail on the merits in any
event. To prevail on the Title II claim, Plaintiffs must, among
other things, show that the City’s offset policy discriminates
“by reason of” their disabilities. 42 U.S.C. § 12132; Thomp-
son v. Davis, 295 F.3d 890, 895 (9th Cir. 2002) (per curiam).3
They cannot do so.
  2
     Plaintiffs concede that any Title I claim would fail because they are not
“qualified individuals” who are entitled to sue for employment discrimina-
tion, as they are unable to perform the “essential functions” of their jobs.
See Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104, 1108-09
(9th Cir. 2000); 42 U.S.C. § 12111(8).
   3
     A Title II plaintiff must also show that she (1) is an individual with a
disability; (2) is otherwise qualified to participate in or receive the benefit
of some public entity’s services, programs, or activities; and (3) was either
excluded from participation in or denied the benefits of the public entity’s
services, programs, or activities, or was otherwise discriminated against by
the public entity. 42 U.S.C. § 12132; Thompson, 295 F.3d at 895.
                 BROWN v. CITY OF LOS ANGELES                3789
   [2] We rejected a similar Title II claim in Does 1-5 v.
Chandler, 83 F.3d 1150 (9th Cir. 1996), which we find
instructive, if not controlling. In Chandler, the plaintiffs chal-
lenged a provision of Hawaii’s general assistance program,
which limited benefits to one year for disabled people while
providing durationally-unlimited benefits to people with
dependent children. Id. at 1152. The plaintiffs argued that the
durational limitation amounted to disability discrimination
because it meant Hawaii provided fewer benefits to people
with disabilities without any showing that they needed less
aid than eligible people with dependent children. Id. at 1154.
We disagreed. Under Hawaii law, individuals with disabilities
remained eligible for durationally-unlimited benefits if they
had dependent children. So, rather than providing a unified
program that favored people without disabilities, we viewed
Hawaii as providing two forms of benefits, each of which was
open to disabled people who otherwise qualified. See id.
Accordingly, the disparity in benefits between the two pro-
grams did not violate Title II because “[t]he ADA does not
require equivalent benefits in different programs.” Id. at 1155.

   [3] The City’s police pensions here are similarly non-
discriminatory. In addition to the disability retirement pen-
sion, the City also provides the seniority-based service pen-
sion, which is not subject to any offset for worker’s
compensation, and which is clearly distinct from the disability
pension program as evidenced by the different funding mech-
anisms. Officers who qualify for disability pensions may elect
to receive service pensions if they are eligible. So, like the
general assistance program in Chandler, the City provides
two separate pension programs to officers with disabilities.
The two programs need not provide identical benefits.

   [4] Moreover, the limitation on the disability pensions —
the offset for worker’s compensation payments — does not
discriminate “by reason of” disability. 42 U.S.C. § 12132. The
offset does not treat disabled officers differently or create dis-
proportionate burdens because of the nature of their limita-
3790            BROWN v. CITY OF LOS ANGELES
tions or even their status as individuals with disabilities. It
simply limits a type of compensation for work-related injuries
that happens to be available only to individuals who are dis-
abled. Most importantly, the limitation merely pertains to the
cause of the injury — that is, whether it was sufficiently
work-related that the officer receives worker’s compensation.
This is not discrimination “by reason of” disability. Cf. Rodde
v. Bonta, 357 F.3d 988, 998 (9th Cir. 2004) (“state action that
disproportionately burdens the disabled because of their
unique needs remains actionable under [Title II]” (emphasis
added)).

   Plaintiffs cite no authority to the contrary. Indeed, in the
case upon which they rely most heavily, one of our sister cir-
cuits held that “[t]he ADA requires only that persons with dis-
abilities have the opportunity to receive the same benefits as
non-disabled officers who have given an equivalent amount of
service.” Castellano v. City of New York, 142 F.3d 58, 70 (2d
Cir. 1998) (reviewing a similar claim for pension benefits
under Title I). As we explained above, the City’s pension
scheme meets this requirement.

   [5] Therefore, even assuming it is not barred by Zimmer-
man, Plaintiffs’ Title II claim would fail on the merits. Simi-
larly, the FEHA claim fails because Plaintiffs have not met
their prima facie burden to show an adverse action “because
of” their disabilities. E.g., Faust v. Cal. Portland Cement Co.,
58 Cal. Rptr. 3d 729, 745 (Ct. App. 2007). And Plaintiffs
have waived their § 1983 claim by failing adequately to raise
it in their opening brief. Indep. Towers of Wash. v. Washing-
ton, 350 F.3d 925, 929-30 (9th Cir. 2003).

                              IV.

  The decision of the district court is AFFIRMED.